Case 2:85-cv-04544-DMG-AGR Document 641 Filed 09/03/19 Page 1 of 2 Page ID #:33116




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   JENNY LISETTE FLORES; et al.,           Case No.: CV 85-4544-DMG (AGRx)
12           Plaintiffs,
13                                           ORDER RE DEFENDANTS’ EX
                  v.                         PARTE APPLICATION FOR
14
                                             EXPANDED PAGE LIMIT [631]
15   WILLIAM P. BARR, Attorney
16   General of the United States; et al.,
17
             Defendants.
18
19
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 641 Filed 09/03/19 Page 2 of 2 Page ID #:33117




 1            THIS CAUSE comes before the Court upon Defendant’s Ex Parte
 2   Application for Expanded Page Limit.
 3            UPON CONSIDERATION of the Ex Parte Application, and for the reasons
 4   set forth therein, the Court hereby ORDERS that Defendants are permitted an
 5   expanded page limit of sixty (60) pages to file a single consolidated memorandum
 6   of law that addresses the issues that they wish to raise related to Plaintiff’s motion
 7   for a permanent injunction to enforce the Flores Settlement Agreement and their own
 8   motion to terminate the Flores Settlement Agreement.1
 9
              IT IS SO ORDERED.
10
11
12   DATED: September 3, 2019
                                                            DOLLY M. GEE
13                                                          UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
              1
                While the Court is not pleased that Defendants failed to comply with the notice requirements in Local
27   Rule 7-19 and the Court’s Initial Standing Order regarding ex parte applications, the Court exercises its discretion to
     allow the filing due to the relatedness of the issues and the lack of prejudice to Plaintiffs. Future non-compliance
28   with the Local Rules or Standing Order shall result in the summary denial of the motion and/or application.

                                                         -1-
